UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/15 (Unaudited) CORPORATE BONDS AND NOTES (41.2%) (a) Principal amount Value Basic materials (4.5%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $190,000 $186,200 ArcelorMittal SA sr. unsec. bonds 10.85s, 2019 (France) 105,000 111,563 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 100,000 78,500 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 65,000 49,083 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 125,000 130,313 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 60,000 65,400 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 130,000 134,550 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 125,000 128,125 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 148,400 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 320,000 319,200 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 40,000 29,900 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 60,000 45,150 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 120,000 116,400 Coveris Holding Corp. 144A company guaranty sr. unsec. notes 10s, 2018 165,000 161,700 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 95,000 94,050 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 15,000 13,819 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 85,000 53,763 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 125,000 80,938 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 168,800 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 80,000 90,400 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 135,000 140,231 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 230,000 175,950 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 140,000 131,600 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 30,000 27,750 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 55,000 37,367 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 57,200 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 125,000 130,000 Mercer International, Inc. company guaranty sr. unsec. notes 7s, 2019 (Canada) 60,000 61,800 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 5,000 1 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 55,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 45,000 38,306 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 145,000 144,638 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 240,000 233,400 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 70,000 66,500 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 201,500 PQ Corp. 144A sr. notes 8 3/4s, 2018 70,000 69,300 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 150,000 126,357 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 80,000 82,400 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 30,000 31,275 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 83,250 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 100,000 103,500 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 40,000 40,900 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 35,000 35,525 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 75,000 91,313 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 135,000 136,688 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 25,875 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 80,000 76,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 9,600 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 20,000 19,450 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 175,000 157,719 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 35,000 33,819 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 20,950 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 100,000 102,375 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 140,000 130,900 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 175,000 178,063 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 70,000 70,525 Capital goods (3.7%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 325,000 336,375 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 200,000 221,500 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 80,000 78,400 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 165,000 166,856 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 95,000 96,900 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 85,000 82,875 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 80,000 74,600 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 55,000 55,550 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 35,000 34,038 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 45,000 46,463 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 48,641 Bombardier, Inc. 144A unsec. notes 5 1/2s, 2018 (Canada) 15,000 14,213 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 150,000 163,125 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 65,000 70,850 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 65,000 67,113 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 350,000 260,750 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 55,000 56,238 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 205,000 198,209 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 160,000 215,563 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 8 1/2s, 2020 25,000 26,000 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 235,000 245,575 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 115,000 97,175 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 65,000 66,463 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 190,000 175,750 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 105,000 104,475 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 130,000 131,300 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 155,000 161,588 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 205,513 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 95,000 97,375 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 245,000 238,912 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 85,000 89,038 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 80,000 78,800 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 105,000 103,703 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 150,000 144,891 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 147,188 Communication services (5.0%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 400,000 372,951 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 147,700 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 33,075 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 41,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 110,000 114,675 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 50,000 50,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 125,000 123,594 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 36,943 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 60,000 60,300 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 100,000 94,940 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 24,781 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 185,000 170,894 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 30,000 27,713 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 175,000 181,344 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 55,000 55,963 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 70,000 59,325 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 50,000 47,125 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 178,500 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 80,000 71,600 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 10,000 8,563 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 25,050 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 110,000 107,800 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 205,000 203,206 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 40,000 40,100 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 50,000 30,250 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 78,850 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 95,000 35,625 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 180,000 70,200 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 100,000 101,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 40,000 41,920 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 90,000 90,608 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 45,000 45,056 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 200,000 197,500 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 80,700 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 58,365 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 $65,000 69,462 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 80,000 79,500 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,532 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 187,200 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 80,000 79,800 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 60,000 49,650 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 115,000 124,200 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 275,000 221,375 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 265,000 214,650 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 25,000 25,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 46,575 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 140,000 143,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 45,000 46,238 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 220,000 218,900 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 165,000 169,125 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 125,000 127,031 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 40,000 40,200 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 195,000 196,219 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 180,000 163,350 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 215,000 205,863 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 200,000 193,000 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 200,000 159,500 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 185,000 137,363 Consumer cyclicals (8.1%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 72,625 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 65,000 65,488 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 35,000 35,481 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 130,000 127,725 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 105,000 114,272 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 106,000 63,600 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 100,000 28,500 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 75,000 78,469 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 140,650 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 79,900 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 160,000 161,200 CalAtlantic Group, Inc. company guaranty sr. unsec. notes 5 7/8s, 2024 55,000 57,475 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 140,000 150,150 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 84,100 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 30,000 30,450 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 61,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 65,000 65,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 63,700 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 15,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 190,000 184,300 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 330,000 325,875 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 17,325 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 125,000 127,656 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 125,000 125,547 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 100,000 104,250 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 45,000 46,688 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 30,000 31,050 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 215,560 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 35,000 31,150 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 20,000 19,058 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 80,000 68,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 140,000 143,500 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 40,000 41,050 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 185,000 191,938 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 170,000 128,571 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $220,000 224,950 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 130,000 94,250 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 95,000 99,038 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 60,000 57,300 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 20,000 17,200 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 80,000 55,200 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 165,000 136,950 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 95,000 106,519 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 50,000 53,188 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 78,563 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 46,238 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 125,000 124,688 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 125,000 128,438 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 41,900 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 210,000 215,513 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 110,000 114,950 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 160,000 155,600 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 50,000 50,125 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 110,000 114,916 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 125,000 125,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 79,589 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 65,000 67,925 Navistar International Corp. sr. notes 8 1/4s, 2021 139,000 98,690 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 140,000 134,750 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 175,000 155,750 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 60,000 53,550 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 190,000 193,325 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 125,000 129,375 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 90,000 92,588 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 55,000 56,788 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 44,388 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 140,000 139,300 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 165,200 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 90,000 91,125 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 100,000 115,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 43,650 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 70,000 70,175 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 70,000 71,050 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 54,000 56,565 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 142,425 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 130,000 130,000 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 35,000 27,825 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 340,000 261,800 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 35,000 20,563 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 95,000 91,675 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 82,800 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 45,000 45,225 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 43,988 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 130,000 134,388 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 205,000 214,738 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 220,000 225,214 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 5,000 5,350 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,700 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 65,000 67,031 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 110,000 114,675 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 180,000 169,200 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 43,369 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 75,000 75,188 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 15,000 14,906 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 60,000 62,250 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 15,000 15,600 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 30,000 30,150 Townsquare Media, Inc. 144A sr. unsec. notes 6 1/2s, 2023 35,000 32,988 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 160,000 160,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,675 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 30,000 28,988 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 180,000 187,200 Consumer staples (2.7%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 204,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 45,900 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 40,000 39,300 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 45,000 45,450 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 230,000 238,625 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 180,000 163,350 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 180,000 172,800 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 195,000 153,075 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 95,000 95,594 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 105,000 108,938 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 127,650 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 205,000 194,494 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 25,000 24,313 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 90,000 93,038 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 175,000 119,875 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 41,900 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 140,400 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 36,400 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 35,000 35,656 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 220,000 233,475 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 55,000 54,175 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 90,000 86,963 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 165,000 163,350 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 80,000 84,800 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 16,000 16,780 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 30,000 32,250 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 20,000 20,212 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 85,000 84,894 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 125,000 130,313 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 115,000 85,675 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 138,288 Energy (3.5%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 77,350 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 60,288 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 82,800 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 136,000 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 60,550 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 85,000 69,488 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 15,000 12,488 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 265,000 159,000 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 70,000 44,625 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 30,000 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 90,000 43,200 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 195,000 82,875 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 60,000 25,388 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 48,300 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 122,100 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 140,000 135,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 48,500 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 91,700 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 41,275 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 35,000 21,700 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 22,125 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 48,600 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 30,000 24,300 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 70,000 63,700 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 12,600 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 235,000 71,675 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 60,000 46,200 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 90,000 92,700 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 30,000 28,725 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 45,000 40,472 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 39,150 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 85,000 82,875 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 115,000 29,900 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 25,000 4,735 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 26,000 6,208 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 134,000 82,410 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 45,000 2 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 120,000 36,600 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 204,750 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 65,000 59,313 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 50,000 42,750 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 225,000 192,938 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 15,400 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 115,000 20,988 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 185,000 33,763 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 55,000 46,200 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 53,625 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 230,000 212,175 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 130,000 132,600 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 45,000 44,775 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) (NON) 245,000 613 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 130,000 49,400 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 65,000 57,363 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 120,000 115,500 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 105,000 16,931 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 48,625 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 19,200 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 13,838 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 55,000 23,100 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 150,000 117,000 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 230,000 212,750 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 72,016 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 34,912 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 240,000 211,200 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 65,000 55,088 Financials (5.4%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 185,000 183,150 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 94,950 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 175,000 208,688 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 69,672 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 57,500 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 60,000 60,413 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 72,391 American International Group, Inc. jr. sub. FRB 8.175s, 2058 100,000 131,625 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 55,000 55,275 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 50,000 52,813 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 105,000 107,363 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 50,000 50,927 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 75,000 75,513 CIT Group, Inc. sr. unsec. notes 5s, 2023 65,000 65,975 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 102,125 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 84,400 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 45,000 45,056 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 143,944 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 193,788 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 25,000 24,791 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 125,000 56,250 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 90,000 91,575 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 65,000 66,300 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 75,000 15,750 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 110,000 108,075 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 50,000 50,500 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 104,800 Dresdner Funding Trust I 144A bonds 8.151s, 2031 110,000 135,163 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 90,000 95,175 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 105,000 107,625 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 50,000 19,000 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 70,000 67,200 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 155,000 148,800 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 215,000 221,181 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 95,000 96,485 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 86,200 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 64,950 iStar, Inc. sr. unsec. notes 5s, 2019 (R) 5,000 4,850 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 87,750 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 261,308 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $249,000 267,924 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 50,000 52,125 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 125,000 129,844 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 97,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 76,925 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 110,000 114,928 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 105,000 94,500 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 135,000 141,413 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 90,000 92,025 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 30,000 30,225 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 140,000 126,700 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 149,188 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 104,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 265,000 329,925 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 45,000 44,208 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 30,000 31,800 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 125,000 124,298 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 90,000 89,100 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 170,000 130,900 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 175,000 173,688 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 125,000 122,500 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 90,000 71,100 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 120,000 117,876 Health care (3.8%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 155,000 159,650 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 75,000 73,500 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 210,000 174,825 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 20,000 20,125 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 110,000 107,388 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 150,000 151,500 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 40,000 40,800 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 25,000 24,188 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 175,000 151,375 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 165,000 134,888 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 135,000 136,350 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 165,000 157,575 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 100,000 95,000 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 125,000 126,406 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 65,000 65,650 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 35,000 34,388 HCA, Inc. sr. notes 6 1/2s, 2020 275,000 303,875 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 33,638 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 135,000 129,600 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 85,000 84,894 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 165,000 160,050 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 125,000 106,875 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 75,000 75,375 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 85,000 85,923 Service Corporation International sr. unsec. notes 7s, 2017 65,000 69,225 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 255,000 267,113 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 125,000 130,781 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 110,000 110,138 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 40,000 39,500 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 60,000 58,950 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 237,938 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 140,000 148,750 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 25,000 25,250 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 110,000 108,488 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 20,000 18,600 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 137,438 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 10,000 8,725 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 55,000 47,163 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 100,000 86,500 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 110,000 95,150 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 110,000 98,450 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 210,000 218,314 Technology (1.8%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 75,000 78,188 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 300,000 99,000 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 285,000 224,438 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 75,000 71,813 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 195,000 203,775 First Data Corp. 144A company guaranty sr. unsec. notes 7s, 2023 165,000 166,444 First Data Corp. 144A notes 5 3/4s, 2024 120,000 120,000 First Data Corp. 144A sr. notes 5 3/8s, 2023 105,000 107,035 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 60,000 62,025 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 70,000 74,689 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 60,000 60,150 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 195,000 173,063 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 105,000 110,185 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 45,000 47,205 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 105,000 105,602 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 90,000 84,600 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 170,000 172,975 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 140,000 86,800 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 145,000 155,150 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 135,000 121,838 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 235,000 233,825 Utilities and power (2.4%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 85,000 94,138 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 270,000 241,650 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 149,350 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 40,388 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 225,000 210,656 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 31,200 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 25,000 25,750 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 95,000 89,680 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 28,000 28,490 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 10,000 9,639 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 180,000 175,838 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 80,000 76,000 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 40,000 46,594 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 107,000 111,815 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 38,250 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 51,025 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 225,000 191,250 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 77,500 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 145,000 123,250 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 125,000 105,625 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 22,125 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 324,188 NRG Energy, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 30,000 27,750 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 90,000 81,857 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 140,748 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 71,203 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 55,000 52,600 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 80,000 72,454 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 130,000 124,150 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 60,000 20,850 Total corporate bonds and notes (cost $53,536,484) CONVERTIBLE BONDS AND NOTES (33.7%) (a) Principal amount Value Basic materials (0.3%) Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) $355,000 $347,900 Capital goods (0.4%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 740,000 498,113 Communication services (1.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 201,239 Powerwave Technologies, Inc. cv. unsec. sub. notes 3 7/8s, 2027 (In default) (F) (NON) 1,160,000 116 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,075,000 1,097,844 Consumer cyclicals (6.7%) CalAtantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1 5/8s, 2018 480,000 682,800 CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 365,000 429,559 Jarden Corp. cv. sr. unsec. bonds company guaranty 1 1/8s, 2034 710,000 805,850 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 344,000 793,995 Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 3/4s, 2043 833,000 1,277,093 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 890,000 466,138 Macquarie Infrastructure Corp. cv. sr. unsec. sub. notes 2 7/8s, 2019 815,000 934,703 Navistar International Corp. cv. sr. unsec. sub. bonds 4 3/4s, 2019 644,000 467,303 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 510,000 718,781 Tesla Motors, Inc. cv. sr. unsec. notes 1 1/4s, 2021 1,570,000 1,425,756 Consumer staples (0.8%) Vector Group, Ltd. cv. sr. unsec. FRN 2 1/2s, 2019 585,000 947,852 Energy (2.9%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,310,000 1,039,500 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 1,195,000 861,894 Energy XXI, Ltd. cv. sr. unsec. bonds 3s, 2018 (acquired various dates from 11/19/13 to 1/24/14, cost $446,469) (RES) 451,000 54,120 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 377,000 278,509 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3s, 2028 621,000 491,754 Stone Energy Corp. cv. company guaranty sr. unsec. notes 1 3/4s, 2017 840,000 759,150 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (F) (NON) 500,000 13,750 Financials (4.7%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 627,000 629,351 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 511,000 541,021 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 656,000 763,420 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 460,644 iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 330,000 387,956 Prospect Capital Corp. cv. sr. unsec. bonds 5 7/8s, 2019 595,000 585,331 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 430,000 566,256 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 631,000 647,958 TCP Capital Corp. cv. sr. unsec. bonds 5 1/4s, 2019 (acquired 6/11/14, cost $827,000) (RES) 827,000 819,764 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 312,000 212,745 Health care (5.4%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 705,711 Aegerion Pharmaceuticals, Inc. cv. sr. unsec. bonds 2s, 2019 566,000 383,465 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 720,000 775,800 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) (F) (NON) 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 445,000 31,150 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 225,000 1,052,719 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 709,000 772,810 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 880,000 1,222,650 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2021 (Ireland) 951,000 1,027,080 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 370,000 396,363 Technology (10.2%) Avid Technology, Inc. 144A cv. sr. unsec. notes 2s, 2020 274,000 176,730 Brocade Communications Systems, Inc. cv. sr. unsec. notes 1 3/8s, 2020 365,000 353,822 Ciena Corp. cv. sr. unsec. notes 4s, 2020 618,000 898,031 j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 570,000 739,931 Jazz Technologies, Inc. cv. company guaranty sr. unsec. bonds 8s, 2018 223,000 376,034 Microchip Technology, Inc. 144A cv. sr. unsec. sub. notes Ser. G, 1 5/8s, 2025 560,000 577,850 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 765,000 1,190,053 Micron Technology, Inc. cv. sr. unsec. unsub. bonds 3s, 2043 890,000 811,013 Novatel Wireless, Inc. 144A cv. sr. unsec. unsub. notes 5 1/2s, 2020 169,000 124,215 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2 5/8s, 2041 370,000 852,388 NVIDIA Corp. cv. sr. unsec. bonds 1s, 2018 750,000 1,203,281 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 442,000 521,008 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 970,000 1,112,469 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 1/4s, 2018 650,000 847,844 SanDisk Corp. cv. sr. unsec. bonds 1/2s, 2020 315,000 325,434 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 209,000 319,639 TTM Technologies, Inc. cv. sr. unsec. notes 1 3/4s, 2020 435,000 433,641 Twitter, Inc. cv. sr. unsec. unsub. bonds 1s, 2021 405,000 345,769 Yahoo!, Inc. cv. sr. unsec. bonds zero %, 2018 1,130,000 1,125,763 Transportation (1.2%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. notes 2 1/4s, 2022 348,000 294,060 Echo Global Logistics, Inc. cv. sr. unsec. notes 2 1/2s, 2020 385,000 357,809 Scorpio Tankers, Inc. 144A cv. sr. unsec. notes 2 3/8s, 2019 747,000 734,394 Total convertible bonds and notes (cost $42,457,543) CONVERTIBLE PREFERRED STOCKS (21.1%) (a) Shares Value Basic materials (1.2%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 20,158 $652,615 Smurfit-Stone Container Corp. escrow zero % cv. pfd. (F) 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 15,650 831,406 Capital goods (0.3%) Stericycle, Inc. $5.25 cv. pfd. (NON) 3,866 353,159 Communication services (4.5%) American Tower Corp. $5.50 cv. pfd. (R) 13,085 1,346,119 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 21,872 1,083,346 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 7,164 763,897 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 7,485 722,303 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 1,405 424,310 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 17,339 1,076,405 Consumer cyclicals (3.2%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 37,550 939,336 Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (United Kingdom) (NON) 15,943 1,884,303 Stanley Black & Decker, Inc. $6.25 cv. pfd. 8,385 1,008,799 Consumer staples (0.9%) Tyson Foods, Inc. $2.375 cv. pfd. 18,767 1,077,226 Energy (0.6%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,338 314,992 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 610 68,625 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 11,845 284,872 Financials (6.4%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 22,100 616,382 AMG Capital Trust II $2.575 cv. pfd. 21,285 1,250,494 Banc of California, Inc. $4.00 cv. pfd. 8,217 567,466 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,718 1,915,570 EPR Properties Ser. C, $1.438 cv. pfd. (R) 37,670 872,885 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 12,175 649,536 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 960 1,120,800 Welltower, Inc. Ser. I, $3.25 cv. pfd. (R) 12,177 717,682 Health care (2.5%) Alere, Inc. Ser. B, 3.00% cv. pfd. 1,410 421,943 Allergan PLC Ser. A, 5.50% cv. pfd. 1,995 2,089,403 Anthem, Inc. $2.63 cv. pfd. 12,115 531,122 Utilities and power (1.5%) Dominion Resources, Inc./VA $3.188 cv. pfd. 14,543 704,463 Dynegy, Inc. Ser. A, $5.375 cv. pfd. 3,886 240,271 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 48,940 Exelon Corp. $3.25 cv. pfd. 18,828 752,367 Total convertible preferred stocks (cost $26,270,350) COMMON STOCKS (0.7%) (a) Shares Value Ally Financial, Inc. (NON) 5,565 $111,077 Berry Plastics Group, Inc. (NON) 2,600 94,536 CIT Group, Inc. 1,606 68,994 Connacher Oil and Gas, Ltd. (Canada) (NON) 2,338 555 DISH Network Corp. Class A (NON) 1,525 95,633 Eldorado Resorts, Inc. (NON) 4,445 43,072 EP Energy Corp. Class A (NON) 5,301 30,004 General Motors Co. 1,650 59,730 Hilton Worldwide Holdings, Inc. 2,130 49,459 Live Nation Entertainment, Inc. (NON) 3,145 79,852 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 5,612 56 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 5,612 56 Penn National Gaming, Inc. (NON) 6,025 96,099 Seventy Seven Energy, Inc. (NON) 2,750 3,053 Spectrum Brands Holdings, Inc. 655 62,035 Total common stocks (cost $951,464) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 $203,234 $182,699 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 45,000 44,817 Total senior loans (cost $242,372) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 88 $88,440 M/I Homes, Inc. Ser. A, $2.438 pfd. 2,305 58,294 Total preferred stocks (cost $130,926) SHORT-TERM INVESTMENTS (3.1%) (a) Shares Value Putnam Short Term Investment Fund 0.16% (AFF) 3,761,630 $3,761,630 Total short-term investments (cost $3,761,630) TOTAL INVESTMENTS Total investments (cost $127,350,769) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $408,818) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. British Pound Sell 12/16/15 $225,014 $228,724 $3,710 State Street Bank and Trust Co. Canadian Dollar Sell 1/20/16 128,195 129,341 1,146 WestPac Banking Corp. Canadian Dollar Sell 1/20/16 50,320 50,753 433 Total Key to holding's currency abbreviations CAD Canadian Dollar GBP British Pound USD/$ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $119,860,771. (b) The aggregate identified cost on a tax basis is $127,861,422, resulting in gross unrealized appreciation and depreciation of $6,747,448 and $14,661,071, respectively, or net unrealized depreciation of $7,913,623. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $873,884, or 0.7% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $3,016,424 $4,385,575 $3,640,369 $1,051 $3,761,630 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Capital goods $94,536 $— $— Communication services 95,633 — — Consumer cyclicals 328,212 — — Consumer staples 62,035 — — Energy 33,612 — 112 Financials 180,071 — — Total common stocks — Convertible bonds and notes — 40,252,075 106,056 Convertible preferred stocks 815,994 24,515,043 657 Corporate bonds and notes — 49,327,880 3 Preferred stocks — 146,734 — Senior loans — 227,516 — Short-term investments 3,761,630 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,289 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $5,289 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$440,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $3,710 $1,146 $433 $5,289 Total Assets $3,710 $1,146 $433 $5,289 Liabilities: Forward currency contracts# $— $— $— $— Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets $3,710 $1,146 $433 $5,289 Total collateral received (pledged)##† $— $— $— Net amount $3,710 $1,146 $433 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
